Title: Le Roy’s Remarks on Alexander Small’s Memorandum on Ventilation: Three Extracts, [before 20 July 1781]
From: Le Roy, Jean-Baptiste
To: 


In preparation for submitting Alexander Small’s memorandum on ventilation to the Société royale de médecine, Franklin turned to Le Roy for help with the translation. The present document is the only extant evidence of their dialogue, which concerned not only points of language, but also matters of substance. Consisting of eight manuscript pages, many of which are corrections of individual words or phrases, these translator’s remarks are keyed to pages of a text that has not survived. The corrections suggest that Le Roy was reviewing either a French translation prepared by another (unknown) person, or a copyist’s version of his own translation that contained errors of transcription, or perhaps a combination of both. We do not reproduce here Le Roy’s lists of word substitutions.
Interspersed with those lists, however, are three narrative passages. The first (I) is a translation of Small’s description of his visit to the hospital in Lyon, a late addition to the memorandum. The English original has not survived. In the absence of the version submitted to the Société (or indeed, any of the versions of the memorandum submitted to scientific societies), we can only assume that Le Roy did incorporate this passage into what Franklin sent to Vicq d’Azyr. It does not appear in the only published text of this paper, William Temple Franklin’s edition, and we therefore include it here.
The second and third narrative passages address a single subject: a pair of questions that Franklin intended to append as an editorial note (what Le Roy calls a “note du lecteur”) concerning a passage in Small’s text. Le Roy formulated the questions in French. He then offered his own commentary on the points Franklin raised (II). Several pages later, he returned to the questions (III). This time, their phrasing was considerably tightened (undoubtedly reflecting Franklin’s influence) and Le Roy added a new set of remarks that had occurred to him in the meantime.

The passage under discussion, from the first section of the memorandum, is not in William Temple Franklin’s text, and does not appear in our volume 23. The reason is this: as a result of this discussion with Le Roy, Franklin dropped his own note and silently deleted the paragraph. His working copy of the memorandum, which formed the basis of Temple Franklin’s text, shows the paragraph crossed out with a large X. It immediately preceded the paragraph beginning “An attentive observer,” and reads as follows:
Vaulted rooms may be considered in this light; because the materials of which the arch is built must generally be solid. If the arch is built of stones, & these are exposed to the air; as they cannot so soon as wood or brick become of the temperature of the air, as to heat & cold, the vault must become wet on every change of the air, from cold to warm: as every one may observe in the walls & furniture of rooms in which fire is not kept. The vault may thus become a frequent source of moisture, which, mixing with the air, may gradually descend into the room, & become very prejudicial to the health of persons of weak constitutions, who may inhabit such rooms.
 
[before July 20, 1781]
I.
Comme nous avons cru qu’on ne Seroit pas fâché de voir ce que M. Small manda a M. Franklin Sur Lhopital de Lyon qu’il avoit vu en passant par la france pour retourner en Angleterre nous l’avons joint ici par forme d’addition.
Lorsqu’en venant du midy On entre dans Lyon en passant Le Rhône un des premiers bâtimens qui frappe la vûe c’est Le grand hopital de cette Ville. Je formai aussitot Le dessein de le voir et J’y allai avec M. Le Colonel Pringle fort curieux de tout ce que la nature et les arts peuvent offrir d’Intèressant: M. Son Neveu nous accompagnoit ainsi que M. Taylor chirurgien major d’un regiment de dragons legers. On nous y reçut très poliment et une personne qui nous parut par Son ton et par Ses manieres au dessus du commun Se chargea de nous mener dans toute la maison. L’apoticairerie et les autres salles où l’on conserve et on distribuë les remedes nous parurent on ne peut pas plus propres et tenuës dans un Si bon ordre qu’elles mèritent de très grands éloges. Cette personne nous mena ensuite dans les differentes Salles de l’hopital elles sont grandes elevèes et bien Aërées. Les croisées montent par leur hauteur assez près du plat fond et on en tient la partie Supèrieure constamment ouverte il y a par ce moyen un courant d’air constant qui emporte continuellement les miasmes volatiles et putrides qui emanent des malades. Je suis faché cependant de dire que nous y trouvâmes les lits trop entassés les uns sur les autre et dans plusieurs deux malades aulieu d’un Seul. Mais vrai semblablement cet abus tenoit à la quantité de malades qu’on avoit eté obligé d’y recevoir. Il y en avoit alors dans cet hopital plus de 1500. On nous dit que quelque fois il y en avoit jusqu’a 2000. Les bâtes des lits sont en fer, et Les couchettes les draps et les couvertures nous en parurent de la plus grande propreté. En tout il m’a Semblé qu’au moyen de la circulation d’air entretenue dans cet hopital et de l’attention Infinie qu’on a pour y maintenir la propreté; L’air en est assez pur au moins Les officiers qui m’accompagnoient et qui n’étoient point accoutumés au Séjour des hopitaux ne s’appercevoient que très foiblement d’aucune odeur désagréable.
 
Endorsed: Translation of Mr Small’s Papers—
 
II.
Je remarquerai Sur la note du Lecteur qu’il faudroit Linprimer ainsi—il y a deux choses ici dont il Semble qu’on pourroit douter 1° Si Lhumidité dans l’air Sans mélange d’aucune autre substance est nuisible à la santé des hommes dont les corps sont si pénétrés dhumidité. 2° Si l’air d’une chambre n’est d’autant plus humide qu’il se dèpose plus dhumidité sur ses murs. Ne Seroit il pas au contraire plus Sec?

Quoique Je sois toujours de l’avis de mon Illustre docteur et que je me fasse gloire d’adopter Ses Sentimens Je ne puis m’empecher cependant de lui observer Sur ces deux points 1° Que tous les médecins et les chirurgiens des hopitaux disent et conviennent généralement que lhumidité des salles est tres contraire aux malades. Je l’ai entendu dire nombre de fois à M. Tenon et encore dernierement à un Médecin de merite (M. Meltié) qui a été long-temps Médecin d’armée et me raconta que Lorsqu’il visitoit nos casernes Sil trouvoit 5 malades au rez de chaussée il etoit comme sur de n’en trouver que quatre au premier, que trois au second et souvent point au dessus. M. Tenon m’a souvent dit que quand on lave les salles à lhopital appellé La Salpètriere on peut ètre assuré que le lendemain il y a beaucoup plus de malades. Enfin L’Illustre Boyle remarque en parlant des Hygrométres qu’il avoit observé que toutes les fois qu’on lavoit les chambres dans la maison, à la manière angloise, il y avoit presque toujours quelqu’un qui en etoit incommodé. A cette Occasion il parle de la necessité d’avoir dans les appartemens des hygrométres pour en déterminer le degré de Sécheresse. Je remarquerai quant au second point qu’il n’y a qu’a transporter un de ces hygromètres dans les endroits où les murs Sont chargés dhumidité et que vous verrez bien mon cher Docteur Si L’air de ces endroits n’est pas plus humide que celui des lieux où on ne voit pas ces murs chargés d’humidité mais sans avoir besoin de cette expérience M. Small nous en rapporte une toute faite Lorsqu’il dit pag. 26— Une de ces Salles où il n’y avoit jamais eu de cheminée et qui étoit voutée en pierre avoit toujours été tellement humide qu’on n’en faisoit par là absolument aucun Usage. Les murs et La voute étoient tous couverts d’une mousse verte et d’une grande quantité d’une espece de Sel de Nître que l’on ramasse Souvent sur notre pierre de [?]. Quand on eut fait les Ouvertures &ca— Cette salle devint bientôt Si séche qu’ayant èté fermée pendant plus de trois mois On trouva les livres et les papiers qui y étoient restés parfaitement Secs et même en meilleur état que ceux d’une armoire &c— Vous voyez mon cher Docteur par cette Observation que dans une Salle dont les murs étoient tellement humides qu’ils étoient tout couverts de mousse l’air de cette Salle étoit tellement humide aussi qu’on n’en pouvoit rien faire et que quand on y eut établi un courant d’air de facon qu’ils deviennent secs, L’air de cette salle devint aussi si Sec lui même que des livres et des papiers qui y restèrent enfermés pendant trois mois y furent trouvés parfaitement Secs. Vous vous deciderez Sur votre note d’après ces Observations
 
III.
Pag 13 Je remarquerai Sur la note de mon Illustre ami qu’il faudroit l’Exprimer ainsi
Il y a deux choses ici dont on pourroit douter
1° Si Lhumidité dans l’air Sans aucun mélange d’autre Substance est nuisible à la Santé des hommes dont Le Corps est Si plein d’humide. 2° Si l’air d’une chambre n’est pas plus Sec en proportion de la quantité dhumidité qui se dépose sur les murs.
remarque du Traducteur
J’observerai à mon Illustre ami que tout ce que dit M. Small dans cet endroit est en contradiction en quelque façon avec ce qu’il dit dans d’autres et je n’aurois pas été en peine de le réfuter ce qu’il dit sur les voutes si cette réfutation n’eut été déplacée quant aux doutes de la note de mon Illustre ami Sur Lhumidité &ca.
Je lui observerai 1° que tous les Cuisiniers et Cuisinieres ont observé cent et cent fois que la viande se corrompt bien plus promtement dans les endroits humides que dans les endroits Secs et qu’ils ont soin en conséquence d’établir leur garde manger ou l’endroit ou ils mettent leur viande crue dans des lieux bien secs et bien aërés.
2° Que dans les hopitaux on a souvent observé et M. Tenon notre confrère me l’a dit nombre de fois que quand on a lavé les salles, sur tout dans les hopitaux où il y a de vieilles gens, il y a le lendemain beaucoup plus de malades; Qu’on remarque de même dans les Casernes de nos soldats dans les villes de Guerre qu’il y a toujours plus de malades au rez de chaussée qu’au premier au premier qu’au Second jusqu’ainsi de suite jusqu’en haut enfin que les medecins et les chirurgiens des hopitaux s’accordent tous sur les mauvais effets qui résultent pour les malades des lieux humides.
Je lui observerai au sujet de sa seconde remarque que M. Small donne lui même la preuve du contraire de ce que Mon Illustre ami Suppose en parlant de cette Salle où la mousse croissoit Sur les Murs avant qu’ily eut un courant d’air qui emportat lhumidité et qui devint ensuite parfaitement Sèche Lorsque ce courant y fut établi. J’ajoûterai que toutes les observations faites avec L’Hygromètre prouvent que dans les endroits où les murs Sont humides il y a plus d’humidité. Qu’il n’a qu’a faire L’experience pour s’en assurer. Je lui citerai enfin encore un fait qu’il peut Se rappeller c’est que LElectricité réussit toujours beaucoup moins bien dans les endroits où les murs sont humides que dans les autres. Donc &c &
Je propose donc en conséquence à mon Illustre ami d’éxaminer de nouveau sa note pour voir sil la laissera subsister.
